DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5 and 10-12 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Zickar et al. [US 3,555,670.]
	Regarding claims 1-2, Zickar et al. discloses a magnetic assembly [transformer, figure 9] comprising: 
- a magnetic core [82] comprising at least one winding leg; and
- at least one winding [62, 70] inductively coupled to the magnetic core and wound around the at least one winding leg, the at least one winding comprising at least one foil conductive material such as copper or aluminum [12] and a tape, the tape comprising an adhesive layer [16] and an electrically insulating layer [14], note the window/opening of the winding 20 formed to accommodate the magnetic core’s winding leg], wherein the adhesive layer formed of thermally conductive material such as thermoset adhesive material [column 4, lines 16-30.]  The structure and/or arrangement of the thermally conductive adhesive material would dissipates heat generated by the at least one winding and thereby maintains an operating temperature of the 
Regarding claims 3-4, Zickar et al. discloses the use of thermosetting epoxy adhesive.  This material is a polymer composite and in a form of elastomer.
Regarding claim 5, Zickar et al. discloses the use of polyester material for the insulating layer [14, column 4, lines 9-12.]
Regarding claims 10-12, Zickar et al. discloses the method of forming/making the transformer having foil wound coils [figure 9.] The method steps would necessitate by the apparatus [see above.]
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zickar et al.
Regarding claims 6-7, Zickar et al. discloses the use of polyester material for the insulating layer [14, column 4, lines 9-12.]
Biaxially-oriented polyethylene terephthalate film is a polyester film known in the art such as Mylar, Melinex or Hostaphan that use for insulating material in a coil/winding structure.
4’-oxydiphenylene-pyromellitimide film is a polyester film/tape known in the art such as KAPTON for as insulating and/or dielectric material in a coil/winding structure.
Mylar and/or Kapton are known material produced by DuPont. Both are known for using as insulating/dielectric in a coil/winding structure.

Regarding claim 8, Zickar et al. discloses the use different materials for the insulating layer such as polyester, enamels and any other suitable insulating materials.
The specific insulating material used for the specific electrical resistivity range would have been an obvious design consideration for the purpose of improving electrical and/or insulation resistivity and based on the intended applications and/or environment uses.
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zickar et al. in view of Kawaguchi et al. [US 2014/0112044A1.]
Regarding claim 9, Zickar et al. discloses the use of epoxy adhesive material.
Zickar et al. discloses the instant claimed invention except for the specific thermal conductivity of the adhesive material.
Kawaguchi et al. discloses the use of epoxy resin layer [42] for use in a magnetic device, wherein the epoxy resin layer having a thermal conductivity of 0.7 W/mK.
It would have been obvious at the time the invention was made to use epoxy resin layer of Kawaguchi et al. in Zickar et al. for the purpose of improving and/or providing cooling for the device.
Claims 10-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Spreadbury [US 3,659,191] in view of Higuchi et al. [US 4,819,322.]
Regarding claim 15, Spreadbury discloses a magnetic assembly [figure 1] comprising:

- an input coil [46] and an output coil [52] disposed on the first and second legs, respectively, wherein the input and output coils, each formed of a plurality of turns of electrically conducting windings.
Spreadbury discloses the instant claimed invention except for the specific of the input and output coils.
Higuchi et al. discloses a coil structure and method of forming the coil structure for a magnetic device [figures 1-3], wherein the coil structure including a would foil of copper [1], an insulating layer [2] formed of polyimide material and two layers of thermally conducting adhesive material [3, 4] formed of epoxy resin, phenol resin or other resin/polyimide/polyamide positioned on opposite sides of the insulating layer, wherein the two second thermally conductive adhesive layers dissipate heat generated by the coil structure and thereby maintain the operating temperature of the magnetic assembly without the separately-provided heat dissipation device.
It would have been obvious at the time the invention was made to use the coil design of Higuchi et al. in Spreadbury for the purpose of improving insulation, adhesion/packing and/or without causing short-circuits of the coil structure and heat transfer.
Regarding claim 16, epoxy or epoxy resin is inherently in a form of thermoset material.
Regarding claims 17-18, epoxy or epoxy resin is a polymer and could be used as elastomer material.
Regarding claim 19, Higuchi discloses the use polyimide which has the same material of polyester.

Mylar is known material produced by DuPont which is known for using as insulating/dielectric in a coil/winding structure.
It would have been obvious at the time the invention was made to Mylar for the insulating layer of Spreadbury in view of Higuchi et al. for the purpose of improving tensile strength and/or improving electrical insulation.
Regarding claims 10-14, the method steps would necessitate by the apparatus [see above.]
Response to Arguments
Applicant's arguments filed 1/18/2021 have been fully considered but they are not persuasive.
Applicant argues that:
[1] In Zickar, a separately-provided heat dissipation device, such cooling ducts or coolant to cool the transformer [column 1, line 52 to column 2 line 5.]
[2] The adhesive layer 16 of Zickar fails to disclose a thermally conductive adhesive layer in claims 1 and 10.  
The Examiner disagrees.	
Regarding [1], Zickar et al. discloses a transformer [figure 9] does not require a cooling duct or coolant.  In the background of invention, Zickar only suggest cooling ducts may be used “if desired”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUYEN T NGUYEN whose telephone number is (571)272-1996.  The examiner can normally be reached on Mon - Fri 8:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-




/TUYEN T NGUYEN/Primary Examiner, Art Unit 2837